DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Upon further consideration of the restriction requirement, the examiner notes that claim 10 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 21, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10 are allowed over the prior of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of a covering member that covers the sides of the wavelength conversion member and surrounds the light emitting element, wherein the light emitting device has an emission spectrum 
Regarding claim(s) 2-9, claim(s) 2-9 is/are allowable for the reasons given in claim 1 because of its/their dependency status from claim 1.
Regarding claim(s) 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 10, and specifically comprising the limitation of a covering member that covers sides of the wavelength conversion member and surrounds the light emitting element, wherein the light emitting device has an emission spectrum having a dominant wavelength in a range greater than or equal to 610 nm and less than or equal to 780 nm, wherein the covering member comprises light reflecting material and a second fluorescent material, wherein a dominant wavelength of an emission spectrum of the second fluorescent material differs from the dominant wavelength of the emission spectrum of the light emitting device by less than or equal to 30 nm, wherein the second fluorescent material of the covering member comprises at least one compound selected from (Ca, Sr)AISiN3:Eu and (Ca, Sr,Ba)2Si5N8:Eu, and wherein the first fluorescent material of the wavelength conversion member comprises at least one compound selected from (Ca, Sr)AISiN3:Eu and (Ca, Sr,Ba)2Si5N8:Eu.


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mariceli Santiago/Primary Examiner, Art Unit 2879